Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (the “Agreement”) is between
Gregory A. Silvestri (“Executive”) and Apogee Enterprises, Inc. (“Apogee”).

BACKGROUND

A. Executive has been employed by Apogee since on or about August 13, 2007,
including most recently as Executive Vice President for Apogee and President of
Viracon, Inc.

B. Executive’s employment with Apogee is terminated effective March 11, 2011
(“Separation Date”) and Executive will not provide any further services to
Apogee after this date. Executive and Apogee (the “Parties” or individually,
“Party”) mutually desire to end their relationship amicably and eliminate any
future disputes. Apogee has elected to offer Executive compensation to which
Executive would not otherwise be entitled. Each time the terms termination or
terminated are used to describe the Executive’s termination of employment, the
terms shall have the same meaning as the term “separation from service” as
defined in Section 1.409A – 1(h) of the regulations under Section 409A of the
Internal Revenue Code.

AGREEMENTS

Based upon the foregoing, and in consideration of the mutual promises set forth
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

1. Payments Received. Executive represents that he has full power and authority
to enter into this Agreement and agrees that he has been paid all amounts due
and owing as of the date of execution of this Agreement, including but not
limited to, any amounts due under any contract, all regular salary, expenses,
distributions, bonuses and incentive compensation and Executive further agrees
and acknowledges that such amounts are not consideration for this Agreement.

2. Consideration and Effective Date. The Parties recognize that, apart from this
Agreement, Apogee is not obligated to provide Executive with any of the benefits
set forth herein. The “Effective Date” of this Agreement shall be twenty-one
(21) calendar days following the receipt of the original fully executed copy of
this Agreement by Warren M. Planitzer, Vice President of Human Resources, Apogee
Enterprises, Inc., 4400 West 78th Street, Suite 520, Minneapolis, MN 55435,
provided Executive does not revoke this Agreement as stated in Section 10.
Apogee’s obligations under this Agreement are not triggered before the Effective
Date. Subject to Executive’s compliance with the terms and conditions of this
Agreement, Apogee agrees to provide Executive the following consideration:

(a) Separation Pay. Apogee shall pay Executive a total gross amount of three
hundred sixty thousand seven hundred dollars ($360,700), less required
deductions for tax withholding, representing twelve (12) months of Executive’s
most recent annual base salary (“Separation Pay”). Subject to the terms of this
Agreement, the Separation Pay shall be paid in equal monthly installments on the
first business day of each month commencing on the first full month following
the Effective Date.

(b) COBRA Payment. Apogee shall pay Executive twenty eight thousand



--------------------------------------------------------------------------------

six hundred six dollars and eighty cents ($28,606.80), an amount equal to
twenty-four (24) months of COBRA payments, in one lump sum within 30 days after
the Effective Date. Executive’s right to continue participation in the Company’s
group life insurance and medical insurance plans under state and federal law
commences on April 1, 2011 and continues for a maximum of eighteen (18) months
thereafter.

(c) Outplacement Assistance. Apogee shall provide Executive with outplacement
assistance by one or more firms selected by Executive that are acceptable to
Apogee. The maximum amount Apogee shall pay for outplacement assistance is
twenty thousand dollars ($20,000), and shall be paid directly to the provider,
following Apogee’s receipt of documentation reasonably sufficient to
substantiate the expense.

(d) Legal Fees. Apogee shall pay Executive two thousand dollars ($2,000) for
legal fees incurred by Executive in review and negotiation of this Agreement,
which shall be paid in one lump sum within 30 days after the Effective Date.

(e) Voluntary Resignation. Apogee agrees to permit Executive to voluntarily
resign his employment by written notice thereof submitted prior to the
Separation Date, without triggering any other obligations including any under
contract, absent which Executive’s employment shall be involuntarily terminated
effective on the Separation Date.

(f) Vacation Pay. Apogee shall pay Executive accrued and unpaid vacation pay in
the amount of seventeen thousand eight hundred sixty one dollars and twenty
three cents ($17,861.23) at such time as required under Minnesota law.

(g) Late Payment. In case of Apogee’s failure to timely make any payment when
due under Section 2, such outstanding amount shall bear interest at the rate of
1% per month.

3. Tax Treatment. The Parties agree that 100% of the payments to be provided to
Executive pursuant to this Agreement will be treated as income subject to W-2
reporting and withholdings pursuant to applicable federal, state, and/or local
tax laws. Executive will be responsible for correctly characterizing this
compensation for tax purposes and paying any taxes owing on said amount.
Executive agrees that he is solely responsible for any tax obligations resulting
from the payments set forth in Section 2 herein.

It is understood that Apogee makes no representations or warranties with respect
to the tax consequences of the payments referenced in this Agreement. Executive
further acknowledges and agrees that the payments set forth herein may result in
taxable income to Executive under applicable federal, state, and/or local tax
laws. Executive acknowledges and agrees that he shall be solely responsible for
any taxes that may be assessed against him relating to the payments made
pursuant to this Agreement, including but not limited to all federal, state,
and/or local taxes, and any other liens, obligations, claims, or consequences to
him that may arise from this Agreement, and that he will not seek any
indemnification from Apogee with respect thereto. Executive further agrees to
indemnity and hold Apogee harmless from any claims, demands, deficiencies,
judgments or recoveries by any governmental entity against Apogee for any unpaid
taxes in connection with money paid to Executive pursuant to this Agreement
which is properly taxable to Executive, including amounts paid by Apogee as
taxes, attorneys’ fees, fines, penalties, interest or otherwise.

 

2



--------------------------------------------------------------------------------

4. No Additional Benefits. Executive acknowledges and agrees that, apart from
this Agreement, Apogee is not obligated to provide Executive with any of the
benefits set forth hereunder, including the consideration referenced in
Section 2, and that such consideration is in exchange for entering into this
Agreement. Executive will not at any time seek additional consideration from
Apogee or any of Apogee’s direct or indirect subsidiaries or business units
(“Apogee Affiliated Companies”). All payments made to Executive pursuant to this
Agreement shall be deemed to be income to Executive solely in the year in which
such payments are received by Executive. Such payments shall not entitle
Executive to additional compensation or benefits under any bonus or other
compensation, stock compensation, incentive, or benefit plan or agreement of
Apogee or any Apogee Affiliated Company in place during the period of
Executive’s employment, nor will it entitle Executive to any increased
retirement, 401(k) benefits or matching benefits, deferred compensation or any
other benefits. There shall be no accelerated vesting of any equity award or
other benefit pursuant to any benefit plan as a result of this Agreement or
Executive’s termination of employment, except as may be set forth in the terms
of such award agreement or benefit plan. It is the intent of the parties to this
Agreement that the payments provided for in Section 2 are the sole payments to
be made by Apogee to Executive in consideration for this Agreement, and that
Executive is not entitled to any new or additional compensation or benefits as a
result of having received such consideration.

Executive’s post-termination eligibility for and rights and obligations with
respect to any employee benefit as a past employee of Apogee under Apogee’s
retirement and welfare benefits plans including, but not limited to, the Amended
and Restated Apogee Enterprises, Inc. 2002 Omnibus Stock Incentive Plan; the
Apogee Enterprises, Inc. 2009 Stock Incentive Plan; and the Apogee Enterprises,
Inc. 401(k) Retirement Plan, other than as explicitly modified by this
Agreement, shall be as set forth in the respective plan documents and related
agreements, and shall be based on Executive’s termination on the Separation
Date. Executive’s entitlement to the benefits for the period of Executive’s
participation therein, and Executive’s rights and obligations thereunder, shall
be determined pursuant to the express written terms and conditions thereof.

5. No Admission of Liability. Each party agrees and acknowledges that nothing
contained in this Agreement shall constitute or be treated as an admission of
liability or wrongdoing by the other.

6. Release by Executive. Executive, on behalf of himself, his spouse,
successors, heirs, and assigns, and except as expressly set forth herein, hereby
and forever releases and discharges Apogee, including its parents, affiliates,
subsidiaries, business units, directors, officers, employees, agents,
predecessors, successors, assigns, and insurers (the “Apogee Released Parties”)
to the fullest extent permitted by law from, and covenants not to sue or
otherwise institute or cause to be instituted any legal or administrative
proceedings against any Apogee Released Party with respect to, any and all
claims, debts, liabilities, demands, promises,

 

3



--------------------------------------------------------------------------------

agreements, costs and expenses (including but not limited to attorneys’ fees),
damages, actions, any causes or action, of whatever kind or nature, whether
known or unknown, fixed or contingent, arising out of any act or omission
occurring before Executive’s execution of this Agreement, including but not
limited to any claims based on, arising out of, or related to Executive’s
employment with, or the ending of employment with, Apogee or any Apogee
Affiliated Company; any claims arising from rights under federal, state and/or
local laws, including but not limited to those related to contract, or any form
of retaliation, harassment or discrimination on any basis, or any related cause
of action, including but not limited to any alleged violation of Title VII of
the Civil Rights Act of 1964, The Civil Rights Act of 1991, Sections 1981
through 1988 of Title 42 of the United States Code, as amended; The Americans
with Disabilities Act of 1990, as amended; the Occupational Safety and Health
Act, as amended; the Age Discrimination in Employment Act (the “ADEA”); the
Older Workers Benefit Protection Act (“OWBPA”); the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act; the Minnesota
Human Rights Act (“MHRA”); the Employee Retirement and Income Security Act; any
claims grounded in contract or tort theories, including but not limited to
breach of express or implied contract; tortious interference with contractual
relations; promissory estoppel; breach of promise; breach of manuals or other
policies; assault; battery; fraud; false imprisonment; invasion of privacy;
misrepresentation; defamation, including libel, slander, and self-publication
defamation; infliction of emotional distress; and/or harassment, or any other
claim of any kind whatsoever, including but not limited to any claim for damages
or declaratory or injunctive relief of any kind (the “Executive Released
Claims”).

Executive acknowledges that he may later discover facts in addition to or
different from the facts which he now believes to be true with respect to the
subject matter of the Executive Released Claims, but that he has fully, finally,
and forever settled and released any and all Executive Released Claims, known or
unknown, suspected or unsuspected, contingent or non-contingent, which now
exist, or heretofore have existed, without regard to the subsequent discovery or
existence of such different or additional facts.

7. Apogee’s Release. Executive represents that he is not aware of any claim(s)
that Apogee or any Apogee Affiliated Company currently has against him, under
any theory, as the result of any act, occurrence, or omission occurring prior to
his signing of this Agreement, and is not aware of and has no knowledge of any
illegal, wrongful or otherwise improper conduct by Apogee or any Apogee
Affiliated Company or any employee, officer, director or agent thereof, prior to
the signing of this Agreement. In reliance on Executive’s representation, Apogee
hereby forever releases and discharges Executive and his spouse, successors,
heirs and assigns (the “Executive Released Parties”) from, and covenants not to
sue or otherwise institute or cause to be instituted any legal proceedings
against Executive for, claims, debts, liabilities, demands, costs and expenses
(including but not limited to attorneys’ fees), damages, actions, and causes of
action, including but not limited to any claim for declaratory or injunctive
relief of any kind, arising out of any act or omission by Executive related to
and within the scope of Executive’s employment with Apogee or any Apogee
Affiliated Company and occurring before Apogee’s execution of this Agreement,
including any claims grounded in contract or tort theories, including but not
limited to claims for negligence, breach of express or implied contract,
promissory estoppel, breach of promise, breach of manuals or other policies;
claims related to Executive’s compensation; or equitable claims (the “Apogee
Released Claims”).

 

4



--------------------------------------------------------------------------------

Apogee’s release of claims shall not include claims arising under any statute,
rule, regulation, common law or equitable theory based on intentional or knowing
fraud or wrongdoing, including but not limited to intentional torts,
misrepresentation, breach of fiduciary duties, other misfeasance or nonfeasance;
any claim related to Apogee’s securities insofar as such claims may arise in
connection with Executive’s duties as an officer of Apogee or any Apogee
Affiliated Company under Section 16 of the Securities Exchange Act of 1934; any
continuing obligation of Executive under any benefit plan; any claim under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act; or
in any other respect where such release would be contrary to law.

Apogee acknowledges that with respect to claims released in this Section, it may
later discover facts in addition to or different from the facts which it now
believes to be true with respect to the subject matter of the Apogee Released
Claims, but that it has fully, finally, and forever settled and released any and
all such Apogee Released Claims, known or unknown, suspected or unsuspected,
contingent or non-contingent, which now exist, or heretofore have existed,
without regard to the subsequent discovery or existence of such different or
additional facts.

8. No Lawsuits. Executive warrants and represents that he has not filed any
claims, charges, complaints or actions against any Apogee Released Party, or
assigned or transferred or purported to assign or transfer to any person or
entity all or any part of or any interest in any Executive Released Claim.
Apogee warrants and represents that it has not filed any claims, charges,
complaints or actions against any Executive Released Party, or assigned or
transferred or purported to assign or transfer to any person or entity all or
any part of any interest in any Apogee Released Claim. Executive and Apogee also
agree that if any claim arising out of any act or omission occurring before such
party’s execution of this Agreement is prosecuted in its name before any court
or administrative agency that it waives and agrees not to take any award or
other damages from such suit to the fullest extent permitted by law. If any
agency or court assumes jurisdiction of any complaints, claims, or actions
against any Executive Released Party or Apogee Released Party by or on behalf of
Executive or Apogee arising out of any act or omission occurring before
execution of this Agreement, such party will request that the agency or court
withdraw the matter or dismiss the matter in its entirety, with prejudice, and
will execute all necessary documents to effect such withdrawal and/or dismissal
with prejudice. To the extent required by law, nothing contained in this
Section 8 will be interpreted to prevent Executive from filing a charge with a
governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency.

9. ADEA Waiver. Executive specifically agrees and acknowledges:

(a) under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. and
the Older Workers Benefit Protection Act;

(b) that he understands the terms of this Agreement;

(c) that Apogee advises Executive to consult with an attorney prior to executing
this Agreement; and

 

5



--------------------------------------------------------------------------------

(d) that nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law;

(e) that Apogee has given him a period of up to twenty-one (21) days within
which to consider this Agreement; and

(f) that, following his execution of this Agreement, he has fifteen (15) days in
which to revoke his agreement to this Agreement as specified in Section 10, and
that, if he chooses not to so revoke, the Agreement shall then become effective
and enforceable and the payment and extension of benefits listed above shall
then be made to him in accordance with the terms of this Agreement.

10. Revocation. Executive may revoke his release of claims, insofar as it
extends to potential claims under the ADEA, OWBPA or MHRA, by informing Apogee
of his intent to revoke his release within fifteen (15) calendar days following
his execution of this Agreement. Executive understands that any such revocation
must be in writing and delivered by hand or by certified mail, return receipt
requested, within the applicable period to the attention of Warren M. Planitzer,
Vice President Human Resources, Apogee Enterprises, Inc., 4400 West 78th Street,
Suite 520, Minneapolis, MN 55435. Executive understands that if he exercises his
right to revoke, then Apogee will have no obligations under this Agreement to
Executive or to others whose rights derive from him. The Agreement shall not
become effective or enforceable until the fifteen (15) day revocation period
identified above has expired. The terms of this Agreement shall be open for
acceptance by Executive for a period of twenty-one (21) days, and he understands
that he should, and Apogee hereby advises him to, consult with legal counsel
regarding the releases contained herein and to consider whether to accept
Apogee’s offer and sign the Agreement. Revocation or rescission by Executive
will have no effect upon Executive’s termination.

11. Return of Company Property. Executive agrees to return to Apogee on or
before the Separation Date, in good condition, all tangible property of Employer
in his possession, including without limitation, all computer equipment
(including any laptop, cell phone or similar equipment) belonging to Apogee, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 13. In the event that such items are not so returned, Executive agrees
that he shall be liable to Apogee for all reasonable damages, costs, attorneys’
fees, and other expenses incurred in searching for, taking, removing, and/or
recovering such property.

12. Opening of Mail. Executive consents to the opening of all mail sent to him
at Apogee or any Apogee Affiliated Company and not marked on the outside of the
envelope in a manner clearly indicating that the mail is intended as personal or
confidential mail for Executive. Apogee shall open and review all mail addressed
to Executive (except mail which is clearly marked on the envelope as personal or
confidential to Executive) and shall promptly forward to Executive any unopened
mail or any mail opened by Apogee or any Apogee Affiliated Company that does not
pertain to them. Executive agrees that Apogee need not

 

6



--------------------------------------------------------------------------------

forward to Executive junk mail, mass mailings, resumes, employment inquiries,
surveys, business solicitations or advertisements. Executive agrees that he will
promptly return any mail not opened by Employer if such mail is not of a
personal nature.

13. Confidential Information. Except as required by applicable law or legal
process, Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, or use
any trade secrets or confidential business or technical information of Apogee or
any of the Apogee Affiliated Companies (collectively, the “Company”) or the
Company’s customers, vendors or suppliers, regardless of when or how Executive
may have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing, and servicing
methods and business techniques, training, service, and business manuals,
promotional materials, training courses, and other training and instructional
materials, vendor and supplier information, product information, customer and
prospective customer lists, other customer and prospective customer information,
and other business information. Executive specifically acknowledges that all
such confidential information, whether reduced to writing, maintained on any
form of electronic media, or maintained in Executive’s mind or memory, and
whether compiled by the Company and/or Executive, derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from its disclosure or use, that reasonable
efforts have been made by the Company to maintain the secrecy of such
information, that such information is the sole property of the Company and that
any retention and use of such information by Executive after the Separation Date
shall constitute a misappropriation of the Company’s trade secrets.
Notwithstanding the foregoing, Employer and. Executive agree that confidential
information shall not include information that is or becomes known within the
industries in which the Company operates, other than as a result of a disclosure
by Executive.

14. Nonsolicitation Covenants. Executive agrees that, through the close of
business on December 31, 2011, he shall not, directly or indirectly, for his own
benefit or the benefit of any other person solicit, contact, approach,
encourage, induce, or attempt to solicit, contact, approach, encourage, or
induce any employee of Apogee or any Apogee Affiliated Company, to leave his or
her employment. For purposes of this section, the terms “contact,” “approach,”
“encourage,” “solicit” or “induce” shall not include general advertisements of
employment opportunities that are not targeted solely to employees of Apogee or
any Apogee Affiliated Company. Executive hereby acknowledges and agrees that the
scope of prohibited activities and the duration of the provisions of this
Section 14 are reasonable and are no broader than are necessary to protect the
legitimate business interests of Apogee and the Apogee Affiliated Companies.

15. Noncompetition Covenant. Executive agrees to the following covenant not to
compete with Apogee:

(a) Executive agrees that, through the close of business on December 31, 2011,
he shall not, without the prior written consent of Apogee, which consent may be
withheld by Apogee in its sole discretion: (i) serve as an advisor, principal,
agent,

 

7



--------------------------------------------------------------------------------

partner, officer, director, stockholder, employee, or member of any association,
organization, or entity that engages in business similar to any phase of the
Business of Apogee or any Apogee Affiliated Company as it exists as of the
Separation Date, or otherwise engage in, supervise, or contribute any knowledge
to any work that involves products or services that are competitive with or
similar to a product or service offered by Apogee or any Apogee Affiliated
Company as of the Separation Date; (ii) solicit, directly or indirectly, for his
own benefit or the benefit of any other person or entity, from the Customers or
Potential Customers of Apogee or any Apogee Affiliated Company any orders for
products or services that Apogee or any Apogee Affiliated Company is capable of
performing or providing as of the Separation Date; or (iii) induce, either
directly or indirectly, any agent, independent contractor, vendor, supplier,
customer or any other person or organization to terminate its relationship with
Apogee or any Apogee Affiliated Company or to change the terms and conditions of
such relationship to be less favorable to Apogee or any Apogee Affiliated
Companies.

(b) The term “Business of Apogee or any Apogee Affiliated Company” shall mean
the design, manufacture, fabrication, distribution, marketing, sale or provision
of (i) architectural glass, aluminum window systems, storefront and entrance
systems, and curtainwall systems for commercial, institutional, condominium and
mixed use buildings, (ii) building glass, window system and curtainwall system
installation, repair and renovation services for commercial, institutional,
condominium and mixed use buildings, (iii) paint and anodizing toll coating
finishing services for window frames, building materials and pvc substrates for
commercial and residential shutters and decking material, (iv) pvc commercial
and residential exterior shutters, and (v) picture framing glass and acrylic for
custom picture framing markets, including, but not limited to, mass
merchandisers, picture framing glass distributors, independent picture framers,
picture framing chains, museums and art galleries.

(c) The term “Customers or Potential Customers of Apogee” shall mean any person
or entity for whom Apogee or any Apogee Affiliated Company has provided products
or services or sought to provide products or services within the scope of the
Business of Apogee or any Apogee Affiliated Company during the twelve
(12) months preceding the Separation Date.

(d) The following activities will not constitute a breach of this Section:
(i) ownership by Executive, as a passive investment, of two percent (2%) or less
of the outstanding shares of capital stock of any corporation listed on a
national securities exchange or publicly traded in the over-the-counter market;
(ii) ownership by Executive, as a passive investment, of five percent (5%) or
less of the outstanding shares of capital stock or interests in a privately held
corporation, limited liability company or partnership; or (iii) employment with
or the provision of services to an organization whose business is diversified
and has a segment, division, subsidiary or operating unit that competes with a
phase or the business of Apogee or any of the Apogee Affiliated Companies so
long us Executive is employed by or provides services only to those segments,
divisions, subsidiaries or operating units of such organization that do not
compete with any phase of the Business of Employer or any of the Apogee
Affiliated Companies.

(e) Executive agrees that, during the term of the covenant contained in this
Section 15 he will not, directly or indirectly, assist or encourage any other
person in carrying

 

8



--------------------------------------------------------------------------------

out, directly or indirectly, any activity that would be prohibited by the above
provisions of this Section 15, if such activity were carried out by Executive,
either directly or indirectly; and in particular, Executive agrees that he will
not, directly or indirectly, induce any employee of Employer to carry out,
directly or indirectly, any such activity.

(f) Executive hereby acknowledges and agrees that the scope of prohibited
activities and the duration of the provisions of this Section 15 are reasonable
and are no broader than are necessary to protect the legitimate business
interests of Apogee and the Apogee Affiliated Companies.

16. Non-Disparagement. The parties agree that neither Executive nor any Senior
Executive of Apogee or the Apogee Affiliated Companies (as defined below) will
not (i) make any written or oral statement that directly or indirectly
disparages the character or business reputation of the other, any Apogee
Affiliated Company, or any directors, officers, employees, or agents thereof in
any manner whatsoever; (ii) comment to any person or entity concerning the
status, plans, or prospects of the business of the other; or (iii) take any
other action that would subject the other to public disrespect, ridicule or
scandal. For purposes of this Section 16, the term “Senior Executives of Apogee
or the Apogee Affiliated Companies” shall mean the Chief Executive Officer,
Chief Financial Officer, General Counsel, Vice President Human Resources, Vice
President and Treasurer of Apogee, and the Vice President Sales, Vice President
Research and Process Development, Senior Vice President Administration, Vice
President Operations and Vice President Human Resources of Viracon, Inc.

17. Executive’s Actions with Respect to Employer’s Common Stock. Executive shall
take no action with respect to Apogee’s common stock that is in violation of the
federal securities laws. On or before the Effective Date, Apogee shall issue to
Executive a letter outlining any post-employment obligations that Executive may
have with respect to trading in Apogee common stock.

18. Breach. Each party agrees that the restrictions and agreements contained in
Sections 13-17 of this Agreement are reasonable and necessary to protect the
legitimate interests of the other, and that any violation of any of these
Sections would cause substantial and irreparable harm. Each party agrees to
cease and desist violation of Sections 13-17 immediately upon written notice
provided by the non-breaching party. If such breach remains uncured seven
business (7) days after receipt of written notice specifically describing the
alleged breach and requested cure, then that party may seek: the issuance of
preliminary and permanent injunctive relief, plus reasonable attorney’s fees and
costs in prosecuting an enforcement action, by any court of appropriate
jurisdiction, without the requirement of posting bond, for any actual violation
of Sections 13-17. Each party explicitly agrees and acknowledges that this
provision is reasonable under the circumstances existing at the time this
Agreement was made, but that nothing in this Section 18 or otherwise shall
prejudice any party from securing any and all other relief to which it may be
entitled.

Executive further agrees that any breach of the provisions of Sections 13-17 of
this Agreement by Executive shall be a material breach of this Agreement in its
entirety by Executive, and that upon such material breach, Apogee’s obligations
under this Agreement to Executive, including but not limited to payment of any
amounts not previously made pursuant to Section 2, shall immediately cease and
be of no further effect, with the remainder of this Agreement, and all promises
and covenants herein, remaining in full force and effect.

 

9



--------------------------------------------------------------------------------

19. Successors and Assigns. Executive represents and warrants that he has not
assigned or transferred any portion of any claim or rights he has or may have to
any other person, firm, corporation or any other entity, and that no other
person, firm, corporation, or other entity has any lien or interest in any such
claim. Executive further understands and agrees that this Agreement is personal
to Executive and may not be assigned by him without the prior written agreement
of Apogee. The rights and obligations of this Agreement shall inure to the
heirs, successors and assigns of each party.

20. Entire Agreement. This Agreement contains the sole offer and full agreement
between Executive and Apogee relating to Executive’s employment with Apogee and
the termination of such employment and may not be modified, altered, or changed
in any way except by written Agreement signed by both Parties. The Parties agree
that this Agreement supersedes and terminates any and all other written and oral
agreements and understandings between the parties with respect to Executive’s
employment, including, but not limited to any such agreements and/or
understandings concerning benefits to which Executive may otherwise have been
eligible or entitled, except to the extent expressly preserved herein.

21. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the remaining provisions of this Agreement will not be affected or impaired
thereby, and will be interpreted so as to effect, as closely as possible, the
intent of the Parties hereto.

22. Non-Reliance on Other Parties. Except for statements expressly set forth in
this Agreement, neither of the Parties has made any statement or representation
to any other Party regarding a fact relied on by the other Party in entering
into this Agreement, and no Party has relied on any statement, representation,
or promise of any other Party, or attorney for any other Party, in executing
this Agreement or in making the settlement provided for in this Agreement.

23. Negotiated Agreement. The terms of this Agreement are contractual, not a
mere recital, and are the result of negotiations between the Parties.
Accordingly, neither of the Parties shall be deemed to be the drafter of this
Agreement.

24. Applicable Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Minnesota without taking into account
conflict of law principles.

25. Future Claims. At the request and expense of Apogee (including, without
limitation, payment of all costs, expenses and attorney fees incurred and
reimbursement for the reasonable value of Executive’s time), Executive will
cooperate with Apogee with respect to any claims or lawsuits by or against
Apogee where Executive has knowledge of the facts involved in such claims or
lawsuits. Such cooperation shall include, but shall not be limited to, Executive
providing reasonable deposition, hearing and trial testimony and making himself
available at reasonable times to prepare for such testimony with Apogee’s
attorneys and responding to questions that may be

 

10



--------------------------------------------------------------------------------

posed from time to time by Apogee’s attorneys regarding such claims or lawsuits.
Nothing herein shall prevent Executive from honestly testifying in response to a
lawful and properly served subpoena in a proceeding involving Apogee. Executive
shall be entitled to indemnification from Apogee to the full extent permitted by
Minnesota Business Corporation Act § 302A.521, including, but not limited to,
payment of reasonable costs, expenses and attorney fees incurred with respect to
any claim made or threatened to be made against Executive by reason of
Executive’s past official capacity at Apogee or the Apogee Affiliated Companies.

26. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument, binding on the parties.

EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EXECUTIVE HAS HAD AT LEAST 21 DAYS TO
CONSIDER AND REVIEW THE AGREEMENT, THAT EXECUTIVE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE, AND THAT EXECUTIVE SIGNS THIS
AGREEMENT WITH THE INTENT OF RELEASING APOGEE FROM ANY AND ALL CLAIMS.

ACCEPTED AND AGREED TO:

 

APOGEE ENTERPRISES, INC.    

EXECUTIVE

By:  

/s/ Warren M. Planitzer

   

/s/ Gregory A. Silvestri

Name:   Warren M. Planitzer     Name:   Gregory A. Silvestri Its:   Vice
President Human Resources     Address:  

4820 West Sunnyslope Road

Edina, Minnesota 55424

Date: March 11, 2011     Date: March 11, 2011

 

11